Application granted and the stay contained in the order to show cause, dated February 24, 1960, as amended February 25, 1960, by Mr. Justice Charles D. Breitel, is continued pending the hearing and determination of the appeal, on condition that the tenant procures the record on appeal and his appellant’s points to be served and filed on or before March 29, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. The landlord’s points are to be served and filed on or .before April 13, 1960. Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.